Opinion of the Court
ROBERT E. Quinn, Chief Judge:
Determining that the charges on which the accused was convicted were multiplicious, a board of review dismissed the less serious charge and reassessed the sentence. The Judge Advocate General has certified the case to this Court for review of the following question:
“Was the action of the Board of Review in setting aside the finding on Charge II correct as a matter of law?”
An act which constitutes but a single offense should not be made the basis for several charges. To meet the exigencies of proof, the Government may properly allege one offense in different ways. Manual for Courts-Martial, United States, 1951, paragraph 26b; United States v Universal C. I. T. *408Credit Corp., 344 US 218, 73 S Ct 227, 97 L ed 260; Dealy v United States, 152 US 539, 14 S Ct 680, 38 L ed 545. However, when it is manifest that one charge is identical to another, a motion to dismiss one or the other is proper. Thus, we said in United States v Strand, 6 USCMA 297, 306, 20 CMR 13: “The Manual cautions against using one transaction as a basis for an unreasonable multiplication of charges. Paragraph 26b; United States v Keith, 1 USCMA 442, 4 CMR 34. If the accused believes that the charges are mul-tiplicious, he should move to dismiss one or more of them. Manual, supra, paragraph 67b, page 96. The law officer may grant the motion, deny it, or, as he did here, reserve decision on it until the facts are developed and he is better able to evaluate their legal effect.”
The practice we approved in the Strand case accords with that in the Federal criminal courts. United States v Universal C. I. T. Credit Corp., supra; United States v General Electric Co., 40 F Supp 627 (SD NY) (1941). In the Universal C. I. T. Credit Corporation case, the trial judge dismissed five counts of a multiple count information because they duplicated the allegations of count 1. In the General Electric Co. case, the District Court determined that counts 1 and 2 of a 2 count indictment were the same. It denied a defense motion to quash count 1 only because it believed that “the safer course would be to leave the defendants to their remedies at the trial, when the government’s case is in.” See also United States v Strand, supra, page 306; Freidus v United States, 223 F2d 598, Footnote 1, page 600 (CA DC Cir) (1955).
After verdict, the form of the initial charges need not be corrected by dismissing a duplicating count. Particularly an appellate tribunal need not take such action. Consequently, the appellate courts ordinarily direct only a reconsideration of the sentence, in instances where the form of the charges affects the sentence imposed upon the accused. Bell v United States, 349 US 81, 99 L ed 905, 75 S Ct 620; Prince v United States, 352 US 322, 1 L ed 2d 370, 77 S Ct 403; United States v Taylor, 6 USCMA 289, 20 CMR 5. As we pointed out in United States v McCormick, 3 USCMA 361, 12 CMR 117, under such circumstances “reconsideration of the sentence will cure any error resulting from any possible multiplication.” See also Robinson v United States, 143 F2d 276 (CA 10th Cir) (1944). However, the appellate tribunal is not powerless to take more complete corrective action. It can, in the interest of justice, and in its sound discretion, do what the trial court can do, namely, dismiss the duplicating charges. This practice is not unknown in the Federal Courts of Appeals. For example, in Calvaresi v United States, 216 F2d 891 (CA 10th Cir) (1954), one of the defendants was tried and convicted on a multiple count indictment. On appeal he contended that counts 7 and 8 charged the same offense, and counts 15 and 16 were identical. The Government conceded the correctness of this contention. In acting on the case, the Court of Appeals held that “the conviction and sentence” on count 8 could not stand and that the “judgment imposed on count 16 must likewise fall.” (Emphasis supplied.) Ibid, page 904. The Court then went on to say that the verdict and the judgment on those counts could not stand. The practice of setting aside a duplicating charge was regularly followed in the Navy before the Uniform Code. CMO 1-1948, page 37; CMO 2-1944, page 342.
Apart from the special rules of law applicable in this area, there is the general principle that an appellate tribunal can dismiss even a valid finding as part of its action in correcting errors at the trial and to insure justice to the accused. United States v McMahan, 6 USCMA 709, 723, 21 CMR 31; United States v Katzenberger, 8 USCMA 497, 24 CMR 307; United States v Thornton, 8 USCMA 57, 23 CMR 281. This general power is possessed by the boards of review. United States v Flemings, 8 USCMA 729, 25 CMR 233; United States v Williams, 8 USCMA 328, 24 CMR 138; United States v Katzenberger, supra.
*409In our opinion, therefore, the hoard of review did not abuse its discretion in dismissing the multiplieious charge. We answer the certified question in the affirmative.
Judge FERGUSON concurs.